DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/31/2022 has been entered.

Response to Amendment
The amendment filed 05/31/2022 has been entered. Claims 1-4, 6, 8-12, 15-18, 20 and 22-26 remain pending in the application. Claims 5, 7, 13-14, 19 and 21 are cancelled. Applicant’s amendments to the claims have overcome each and every 112(b) rejection previously set forth in the Final Office Action mailed 04/13/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6 and 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi et al (US 20190148070 and hereinafter Kobayashi ‘070).
In regards to claim 1, Kobayashi '070 discloses a multilayer ceramic electronic component, comprising: a ceramic body (11 - FIG. 3; [0019-0020]) including a capacitance formation portion (portion of 11 between top and bottom dashed lines of 11a as seen in FIG. 1 and between topmost and bottommost electrodes 11a as seen in FIG. 2) including a dielectric layer (11b - FIG. 2; [0024]) and first and second internal electrodes (11a - FIG. 2; [0024]) stacked in a stacking direction (upward in FIG. 2) with the dielectric layer interposed therebetween (seen in FIG. 2), and including a first surface and a second surface opposing to each other in a first direction (rightward in FIG. 2) (seen in FIG. 2), a third surface and a fourth surface opposing to each other in a second direction (upward in FIG. 1) (seen in FIG. 1), and a fifth surface and a sixth surface  opposing to each other in a third direction (upward in FIG. 2) which is the stacking direction (seen in FIG. 2); and
first and second external electrodes (12 - FIG. 2; [0024]) disposed on the first and second surfaces of the ceramic body, respectively (seen in FIG. 2), and including first and second base electrodes (F1 - FIG. 3; [0031]) connected to the first and second internal electrodes (seen in FIG. 4) and first and second conductive layers (F3 - FIG. 3; [0031]) disposed to cover the first and second base electrodes, respectively (seen in FIG. 3),
wherein a ratio 'b/a' is more than 0.2 but less than 1, where a thickness of the first and second conductive layers in a respective central portion of the first and second surfaces of the ceramic body is 'a' (D1[F3a+F3a1] - FIG. 3; [0040]), and a thickness of the first and second conductive layers at a respective end of the capacitance formation portion is 'b' (D1[F3a] - FIG. 3; [0041]) (see FIG. 3 and FIG. 5, Prototype PR12, noting D1[F3a+F3a1] is 13 µm and D1[F3a] is 3 µm; thus 'b/a' is 0.23),
wherein a total length of the multilayer ceramic electronic component in the first direction (D1[10] - FIG. 2; [0038]) is less than 3.2 mm (see FIG. 2 and FIG. 5, Prototype PR12, noting D1[10] is 1036 µm, which is 1.036 mm), and
wherein entire portions of the first and second base electrodes respectively disposed on the first and second surfaces have a thickness in a range of 3 µm to 13 µm, or entire portions of the first and second conductive layers respectively disposed on the first and second surfaces have a thickness in a range of 3 µm to 13 µm (see FIG. 3 and FIG. 5, Prototype PR12, noting D1[F3a+F3a1] and D1[F3a] having a thickness in a range of 3 µm to 13 µm).

In regards to claim 2, Kobayashi '070 further discloses a margin portion (portion of 11 upward from top dashed line of 11a and downward from bottom dashed line of 11a as seen in FIG. 1 and described in [0024]) disposed on each of the third and fourth surfaces of the capacitance formation portion in the second direction (seen in FIG. 1); and a cover portion (portion of 11 upward from topmost electrode 11 and downward from bottommost electrode 11 as seen in FIG. 2 and described in [0024]) disposed on each of the fifth and sixth surfaces of the capacitance formation portion in the third direction (seen in FIG. 2).

In regards to claim 3, Kobayashi '070 further discloses wherein at least one of the cover portions includes one or more dielectric layers (seen in FIG. 2 and described in [0024]).

In regards to claim 4, Kobayashi '070 further discloses wherein the first and second base electrodes contain copper (described in [0032]).

In regards to claim 6, Kobayashi '070 further discloses wherein the first and second conductive layers comprise a conductive metal and a base resin (described in [0036]).

In regards to claim 8, Kobayashi '070 further discloses wherein first and second terminal electrodes (F4a as described in [0060]) are additionally disposed on the first and second conductive layers, respectively (seen in FIG. 3 and described in [0060], noting that F4 has a two-layer structure including F4a).

In regards to claim 9, Kobayashi '070 further discloses wherein the first and second terminal electrodes have an average thickness in a range of 3 µm to 13 µm (described in [0060], noting that dimensions D1, D2 and D3 of F4a are 3 µm, and therefore F4a has an average thickness of 3 µm).

In regards to claim 10, Kobayashi '070 further discloses wherein the first and second terminal electrodes contain nickel (described in [0060]).

In regards to claim 11, Kobayashi '070 further discloses wherein a plating layer (F4b as described in [0060]) is additionally disposed on each of the first and second terminal electrodes (seen in FIG. 3 and described in [0060], noting that F4 has a two-layer structure including F4a & F4b, with F4a being an inner layer and F4b being an outer layer).

In regards to claim 12, Kobayashi '070 further discloses wherein the plating layer contains tin (described in [0060]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 15-18, 20, 22 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al (US 20190362895 and hereinafter Kobayashi ‘895) in view of Hong et al (US 20140192453 and hereinafter Hong ‘453).
In regards to claim 15, Kobayashi '895 discloses a multilayer ceramic electronic component, comprising: a ceramic body (10 - FIG. 2B; [0022]) including a capacitance formation portion (portion of 10 between topmost and bottommost electrodes 11 as seen in FIG. 2B and between top and bottom dashed lines of 11 as seen in FIG. 2A) including a dielectric layer (12 - FIG. 2B; [0020]) and first and second internal electrodes (11 - FIG. 2B; [0020]) stacked in a stacking direction (upward in FIG. 2B) with the dielectric layer interposed therebetween (seen in FIG. 2B), and including a first surface and a second surface opposing to each other in a first direction (rightward in FIG. 2B) (seen in FIG. 2B), a third surface and a fourth surface opposing to each other in a second direction (upward in FIG. 2A) (seen in FIG. 2A), and a fifth surface and a sixth surface opposing to each other in a third direction (upward in FIG. 2B) which is the stacking direction (seen in FIG. 2A); and
first and second external electrodes (20 - FIG. 2B; [0022]) disposed on the first and second surfaces of the ceramic body, respectively (seen in FIG. 2B), and including first and second base electrodes (21 - FIG. 2B; [0020]) connected to the first and second internal electrodes (seen in FIG. 2B) and first and second conductive layers (23 - FIG. 2B; [0020]) disposed to cover the first and second base electrodes, respectively (seen in FIG. 2B),
a thickness of the first and second conductive layers in a respective central portion (central portion of 23 in third direction as seen in FIG. 2B) of the first and second surfaces of the ceramic body (first and second conductive layers inherently have a thickness in the central portion of 23 as seen in FIG. 2B), and a thickness of the first and second conductive layers at a respective end of the capacitance formation portion (first and second conductive layers inherently have a thickness at respective leftward and rightward ends of capacitance formation portion as seen in FIG. 2B),
wherein a total length of the multilayer ceramic electronic component in the first direction is 3.2 mm or more (described in [0022], noting a size of the MLCC in the first direction ranges from 400 to 3700 μm, which is the same as 0.4 to 3.7 mm), and
wherein entire portions of the first and second base electrodes respectively disposed on the first and second surfaces have a thickness in a range of 3 µm to 13 µm, or entire portions of the first and second conductive layers respectively disposed on the first and second surfaces have a thickness in a range of 3 µm to 13 µm (described in [0030], noting that the thicknesses of the end face portion 23 of layer 23 varies from 3 to 10 µm). Kobayashi '895 fails to explicitly disclose wherein a ratio 'b/a' is more than 0.07 but less than 1, where a thickness of the first and second conductive layers in a respective central portion of the first and second surfaces of the ceramic body is 'a', and a thickness of the first and second conductive layers at a respective end of the capacitance formation portion is 'b'.
Hong '453 discloses wherein a ratio 'b/a' is more than 0.07 but less than 1 (described in [0060], noting that the ratio of thickness of a part corresponding to a center portion, i.e. 'a', and a thickness of a part corresponding to a corner portion, which is approximately 'b', satisfies the range of 1~5:1, thus, Hong '453 discloses wherein a ratio 'b/a' is more than 0.2 but less than 1), where a thickness of the first and second conductive layers (132 & 142 - FIG. 2; [0033]) in a respective central portion of the first and second surfaces of the ceramic body (described as 'center portion' in [0060]) is 'a', and a thickness of the first and second conductive layers at a respective end of the capacitance formation portion (approximated as 'corner portion' as described in [0060], noting that although a thickness of the first and second conductive layers at a respective end of the capacitance formation portion may be different than a thickness at a corner portion, the ratio 'b/a' would still be expected to be in the claimed range) is 'b'.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the electronic component of Kobayashi '895 such that a ratio 'b/a' is more than 0.07 but less than 1, as taught by Hong ‘453, in order to ensure a good thickness uniformity of the conductive resin layers (0060]).
Furthermore, while the specific ranges of “a total length of the multilayer ceramic electronic component in the first direction is 3.2 mm or more” is not specifically disclosed in the cited references a prima facie case of obviousness exists when the claimed ranges “overlap or lie inside ranges disclosed by the prior art” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

In regards to claim 16, modified Kobayashi '895 further discloses a margin portion (Kobayashi ‘895: 15 & 16 - FIG. 2A; [0023]) disposed on each of the third and fourth surfaces of the capacitance formation portion in the second direction (seen in FIG. 2A); and a cover portion (13 & 14 - FIG. 2B; [0023]) disposed on each of the fifth and sixth surfaces of the capacitance formation portion in the third direction (seen in FIG. 2B).

In regards to claim 17, modified Kobayashi '895 further discloses wherein at least one of the cover portions includes one or more dielectric layers (described in Kobayashi '895:  [0024] & [0025]).

In regards to claim 18, modified Kobayashi '895 further discloses wherein the first and second base electrodes contain copper (described in Kobayashi '895: [0028]).

In regards to claim 20, modified Kobayashi '895 further discloses wherein the first and second conductive layers comprise a conductive metal and a base resin (described in Kobayashi '895: [0030]).

In regards to claim 22, modified Kobayashi '895 further discloses wherein first and second terminal electrodes (described as 'internal metal layer' in [0032]) are additionally disposed on the first and second conductive layers, respectively (described in Kobayashi '895: [0032] & [0027] and seen in FIG. 2B).

In regards to claim 24, modified Kobayashi '895 further discloses wherein the first and second terminal electrodes contain nickel (described in Kobayashi '895: [0032]).

In regards to claim 25, modified Kobayashi '895 further discloses wherein a plating layer (described as 'external metal layer' in [0032]) is additionally disposed on each of the first and second terminal electrodes (described in Kobayashi '895: [0032] & [0031]).

In regards to claim 26, modified Kobayashi '895 further discloses wherein the plating layer contains tin (described in Kobayashi '895: [0032]).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi '895 in view of Hong ‘453 as applied to claim 22 above, and further in view of Zenzai et al (US 20210057161 and hereinafter Zenzai ‘161).
In regards to claim 23, modified Kobayashi '895 further discloses the first and second terminal electrodes having an average thickness (first and second terminal electrodes inherently have an average thickness). Kobayashi '895 as modified by Hong '453 fails to explicitly disclose wherein the first and second terminal electrodes have an average thickness in a range of 3 µm to 13 µm.
Zenzai '161 discloses wherein the first and second terminal electrodes (32a & 32b - FIG. 2: [0066]) have an average thickness in a range of 3 µm to 13 µm (described in [0066], noting the thickness of one plating layer is preferably about 1 μm or more and about 15 μm or less).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the electronic component of Kobayashi '895 such that the first and second terminal electrodes have an average thickness in a range of 3 µm to 13 µm, as taught by Zenzai '161, in order to prevent solder leaching on the base electrode layer ([0066]).
Furthermore, while the specific ranges of “the first and second terminal electrodes have an average thickness in a range of 3 µm to 13 µm” is not specifically disclosed in the cited references a prima facie case of obviousness exists when the claimed ranges “overlap or lie inside ranges disclosed by the prior art” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Response to Arguments
Applicant’s arguments with respect to claims 1 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JP 4946941 – FIG. 20

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M DUBUISSON whose telephone number is (571)272-8732. The examiner can normally be reached Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL M DUBUISSON/Examiner, Art Unit 2848   

/David M Sinclair/Primary Examiner, Art Unit 2848